Citation Nr: 1621214	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  05-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left fibula fracture.  

2.  Entitlement to a compensable rating for residuals of a left hand shell fragment wound.  

3.  Entitlement to a compensable rating for residuals of a left chest shell fragment wound.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the New York, New York RO, which currently has jurisdiction of the case.  In October 2011, the Board remanded the case to the RO for additional development of the three issues on appeal (and it also promulgated a decision on two additional issues that are no longer in appellate status).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in October 2011 in order to afford the Veteran VA examinations to assess the current nature and severity of his service-connected disabilities.  It was noted at the time that he had not had a VA examination since 2004 but had since reported a worsening of his disabilities.  It was also noted that the record showed he had been incarcerated since February 2008.  Regardless, the RO was to attempt to have the Veteran scheduled for a VA examination, and that if an examination was not feasible at a VA facility, the RO was to request an examination be conducted by medical personnel at the detention facility where he was held.  If the facility was unable or unwilling to accommodate the request, documentation to that effect was required for the record.  Additionally, the RO was directed to obtain the Veteran's medical records from the correctional facility since his incarceration.  

A preliminary review of the record indicates that VA records, dated from 2004 to 2007, were added to the claims file, and that the RO requested the Veteran to furnish a medical release to obtain any treatment records from the correctional facility where he was held.  Although there was no response to the RO's letter and it was not returned as undeliverable, it is noted that the letter was sent to the Veteran's home address of record (and not to any correctional facility).  Moreover, documentation in the claims file shows that the Veteran was scheduled for a VA examination in December 2011 but did not report to the examination.  There is no record, however, that VA had furnished him with appropriate and timely notification of the scheduled VA examination.  Further, it is not even known whether the Veteran is still incarcerated, and if so, whether any attempt was made by VA to arrange for him to report to a VA facility or to medical personnel at the correctional facility for the examination.  

In light of the foregoing, the Board must return the case to the RO so that it may comply with the directives set forth in the October 2011 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In so doing, the AOJ should obtain updated VA treatment records, if any, and determine whether the Veteran is still incarcerated.  

The Board notes that incarcerated veterans "'are entitled to the same care and consideration given to their fellow veterans.'" Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA medical center in Albany, New York, any of the Veteran's medical records since January 2007 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  

2.  The AOJ should determine whether the Veteran remains incarcerated, and if so, his contact information at the correctional facility and his expected release date so that VA correspondence can be delivered to him for the duration of his detention.  In that regard, documentation in the file, dated in October 2008, indicates that the Veteran was incarcerated in February 2008 and that the name of the penal institution was the Berkshire County Sheriff's Office in Pittsfield, Massachusetts.  
 
3.  The AOJ should request the Veteran to furnish any necessary medical release forms in order that his medical records may be obtained from the correctional facility since his incarceration in February 2008.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.
 
4.  The AOJ should arrange to have the Veteran scheduled for an examination of the muscles to determine the current severity of his service-connected residuals of a left hand shell fragment wound and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility (if the Veteran is incarcerated) to examine him.  If that is not feasible, or the request is refused, a note to that effect must be placed in the claims file.  Specifically, the examiner should determine which muscles have been affected by the left hand and left chest shell fragment wounds and ascertain whether the resulting muscle injuries are characterized as slight, moderate, moderately severe, or severe.  The examiner must review the claims file and should note that review in the examination report. 
 
5.  The AOJ should arrange to have the Veteran scheduled for an examination of the joints to determine the current severity of his service-connected residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility (if the Veteran is incarcerated) to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims file.  Specifically, the examiner should conduct range-of-motion tests on the left shoulder, left leg, left wrist, and left fingers, and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  X-rays of the left shoulder, left leg, left wrist, and left hand should be taken.  The examiner should determine whether there is any ankylosis present in these joints.  The examiner must review the claims file and should note that review in the examination report. 
 
6.  The AOJ should arrange to have the Veteran scheduled for an examination of the skin to determine the current severity of any scars associated with his service-connected residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility (if the Veteran is incarcerated) to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims file.  Specifically, the examiner should determine whether any of the Veteran's scars cause limitation of motion or function of the affected parts and state whether the Veteran's scars are painful on examination.  The examiner should also determine the total area taken up by the scars.  The examiner must review the claims folder and should note that review in the examination report. 
 
7.  The AOJ should arrange to have the Veteran scheduled for a neurological examination to determine the current severity of his service-connected residuals of a left hand shell fragment wound and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility (if the Veteran is incarcerated) to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims file.  Specifically, the examiner should note whether the Veteran has any neurological impairment due to his left hand and left chest shell fragment wounds.  The examiner should determine whether the neurological impairment is manifested by complete paralysis or incomplete paralysis, and if it is considered to be incomplete paralysis, the examiner should characterize this paralysis as mild, moderate, or severe.  The claims folder should be reviewed by the examiner and the examination report should note that review.

8.  After the foregoing has been completed, the AOJ should readjudicate the claims for a compensable rating for residuals of a left fibula fracture, of a left hand shell fragment wound, and of a left chest shell fragment wound.  If any benefits sought on appeal remain denied, furnish the Veteran an appropriate supplemental SOC, afford him an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).



